Order unanimously affirmed without costs. Memorandum: Special Term properly validated petitioner’s designating petition. The information petitioner deleted was merely repetitive of information already printed on the petition form. The record contains no evidence of fraudulent practices, confusion or threats to the integrity of the electoral system (Matter of Fromson v Lefever, 112 AD2d 1064). (Appeal from order of Supreme Court, Erie County, Wolf, J.—Election Law.) Present—Callahan, J. P., Green, Pine, Balio and Law-ton, JJ. (Order entered Aug. 21, 1986.)